Case 1:21-cr-00438-AT Document17 Filed 07/20/21 Page 1of1
U.S. Denartment of Tustice

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
The Silvio J. || DOC #:

One Saint Ai Ton. FanAAI
New York A DATE FILED: __ 7/20/2021 __

  

United §
Souther

 

 

July 19, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Raymond Gordon, 21 Cr. 438 (AT)
Dear Judge Torres:

The Government and defense counsel write to respectfully request that the pretrial
conference for the above-captioned defendant, which is currently scheduled for July 20, 2021 at
11:AM A.M., be adjourned to a date convenient for the Court later this week or early next week.

In advance of the upcoming pretrial conference, the Government writes to respectfully
request that the time between today and the pretrial conference be excluded pursuant to the
provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to produce
and review discovery, and engage in discussions regarding a potential pretrial resolution of this
matter. The Government respectfully submits that the proposed exclusion would be in the interest
of justice. Defense counsel has consented to this request.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

GRANTED. The pretrial conference scheduled for July 20, 2021, is ADJOURNED to July 26, 2021, at
2:00 p.m.

Time until July 26, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends
of justice served by excluding such time outweigh the interests of the public and the Defendant in a speedy
trial in that this will allow the parties time to produce and review discovery, and engage in discussions
regarding a potential pretrial resolution of this matter.

SO ORDERED. Oj-

Dated: July 20, 2021 ANALISA TORRES
New York, New York United States District Judge

 
